4 Cal.3d 714 (1971)
484 P.2d 577
94 Cal. Rptr. 601
EDWARD CAMARA, Petitioner,
v.
ANGELE MELLON, as City Clerk, etc., Respondent.
Docket No. S.F. 22796.
Supreme Court of California. In Bank.
March 5, 1971.
*715 COUNSEL
Robert B. Yonts, Jr., and Lucas, Wyckoff, Miller, Dunton & Comstock for Petitioner.
Rodney R. Atchison, City Attorney, and Atchison, Haile & Haight for Respondent.
OPINION
THE COURT.
Petitioner Edward Camara, in an original proceeding before this court, seeks a writ of mandate to compel respondent Angele Mellon, City Clerk of the City of Santa Cruz, to file his nomination papers and place his name on the ballot as a candidate for the Santa Cruz City Council in the election to take place on April 13, 1971. Petitioner has been a state resident since September 1962, and a Santa Cruz resident since July 1, 1968.
Respondent contends that he does not have a duty to accept petitioner's nomination papers because petitioner has not complied with section 602 of the Santa Cruz City Charter.
Section 602 in pertinent part provides: "No person shall be eligible to be ... a member of the Council unless he ... shall have been for at least three (3) years preceding his election or appointment, a resident of the City of Santa Cruz...."
(1) For reasons to be further elucidated in Zeilenga v. Nelson, post, p. 716 [94 Cal. Rptr. 602, 484 P.2d 578], we have concluded that the challenged Santa Cruz Charter provision violates the equal protection clause of the Fourteenth Amendment to the federal Constitution.
Respondent City Clerk of the City of Santa Cruz is hereby directed, if petitioner complies with all other requirements for becoming a candidate for city councilman of the City of Santa Cruz on or before March 5, 1971, to place petitioner's name upon the ballot prepared for the municipal election of April 13, 1971. This order is final forthwith.
Wright, C.J., McComb, J., and Burke, J., dissented.